EXHIBIT 10.2
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is entered into
September 30, 2013, by and among Harvey Dale Cheek and Charles R. Cronin, Jr.
(collectively the “Assignor”) and Habanero Properties LTD, a Belize corporation
(the “Assignee”).
 
BACKGROUND
 
Assignor is the holder of 52.38% (102,693,795 shares) of the issued and
outstanding common stock of Dynamic Energy Alliance Corporation, a Florida
corporation (“DEAC”) , the (“Stock”);
 
Assignor is the holder of debts owed by DEAC in the amount of $1,015,362 used
exclusively, to pay DEAC’s operational and corporate expenses.  This debt in the
amount of $1,015,362 shall hereinafter be referred to as the “Note”. Assignor is
the holder of debts owed by DEAC in the amount of $183,045, used exclusively, to
pay DEAC’s operational and corporate expenses which shall herein be referred to
as the “LOC”.  Assignor also has a Project Location and Consulting Agreement
that grants the Assignor one million warrants for shares of DEAC’s Common Stock,
per quarter, which shall be referred to as the “Future Warrants”.
 
The Assignor wishes to assign all of his right, title and interest in the Stock,
the Note and the LOC to Assignee, as set forth herein and based on the
completion of agreements described in Exhibits A, B, C and F respectively; and
 
The Assignee wish to accept the assignment from Assignor of all of Assignor’s
right, title and interest in the Stock, the Note and the LOC;
 
NOW, THEREFORE, in consideration of the foregoing background, the mutual
promises of the parties, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Assignor and the Assignee,
intending to be legally bound, hereby agree as follows:
 
1.  
Assignment and Assumption of the Stock. Assignor hereby assigns, transfers,
sells and conveys all of its rights, title and interest in the Stock based on
the condition that the Exclusive Option Agreement dated August 7, 2013, the
“Option” has been terminated and the Assignee has provided a written commitment
to the Assignor that the Assignor will receive an allocation of four percent
(4%), of any post reverse, common stock of the newly capitalized entity, which
shall herein be referred to as the “Ownership Commitment”.  From and after the
date of the receipt by the Assignor of the executed Termination of the Option,
Exhibit A, and the executed Ownership Commitment, Exhibit B, the Assignor hereby
assigns, transfers and conveys to the Assignee the Stock.

 
2.  
Assignment and Assumption of the Note. Assignor hereby assigns, transfers, sells
and conveys all of its rights, title and interest in the Note based on the
receipt of the executed copy of the  Note Assignment, Exhibit F, and One US
Dollar, ($1). From and after the date of the receipt of the executed   Note
Assignment, Exhibit F, and payment of $1, whichever date is earlier, the
Assignor hereby assigns, transfers and conveys to the Assignee the Note.

 
3.  
Assignment and Assumption of the LOC. Assignor hereby assigns, transfers, sells
and conveys all of its rights, title and interest in the LOC based on the
receipt of  the LOC Assignment, Exhibit C, and One US Dollar, ($1). From and
after the date of the executed sale of the LOC through the LOC Assignment,
Exhibit C, and payment of $1, whichever date is earlier, the Assignor hereby
assigns, transfers and conveys to the Assignee the LOC.

 
4.  
Termination of Future Warrants. The Assignor hereby terminates the Project
Location and Consulting Agreement dated June 30, 2011, effective the date of
this Agreement, and cancels any and all rights for future issuance of warrants
under this agreement subject to the written acceptance by DEAC of the following:
1. the termination effective date and the surviving provisions, as shown in
Exhibit D and a letter explaining that Cronin has all rights to the waste tire
business, as shown in Exhibit E. From and after the date of the executed
Exhibits D and E, whichever date is later, the Assignor terminates the Project
Location and Consulting Agreement.

 
5.  
Notice to DEAC.  The Assignor hereby undertakes to give DEAC notice of this
Assignment of the  Note and LOC. Any notice shall be delivered in accordance
with the notice provisions in the Note or LOC. Assignor shall also give notice
to DEAC’s transfer agents as necessary to effect the transfer of the Stock.

 
6.  
Governing Law and Venue. This Assignment shall be governed and construed as to
its validity, interpretation and effect by the laws of the State of Florida
without giving effect to the principals thereof regarding the conflicts of law.
Venue shall be the Orange County in the State of Florida.

 
7.  
No Waiver. Any party’s failure to enforce strictly any provision of this
Assignment shall not be construed as a waiver thereof or as excusing either
party from future performance. Any waiver, to be effective, must be in writing
and signed by the party against whom it is sought to be enforced.

 
8.  
Successor and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the respective parties
hereto.

 
9.  
Headings. Paragraph and Section headings herein shall have no legal significance
and are used solely for convenience of reference.

 
10.  
Counterparts. This Assignment may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 
11.  
Further Assurances. This Assignment shall not be changed, modified or terminated
orally or in any manner other than by an agreement in writing signed by each of
the Assignee parties. At the request of the Assignee, the Assignor and DEAC
shall execute and deliver all such further instruments of transfer and
assignment and take all such other action as the Parties may reasonably request
to effectively transfer and assign to and vest in Assignee all of its rights
under the Warrant and Stock.

 
 
 
1

--------------------------------------------------------------------------------

 
 
[Signature page follows.]
 
IN WITNESS WHEREOF, the Assignor, the Assignee have executed this Assignment and
Assumption Agreement as of the date and year first above written.
 

  ASSIGNOR:           Harvey Dale Cheek             By:     /s/ Harvey Dale
Cheek  
 
        Charles R. Cronin, Jr.             By:   /s/ Charles R. Cronin, Jr    
           

 

  ASSIGNEE:           Habanero Properties LTD          
 
By:
/s/ Michelle Cheng     Name: Michelle Cheng     Title: Authorized Representative
 

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A
Termination of the Exclusive Option dated August 7, 2013
 
TERMINATION OF THE
EXCLUSIVE OPTION AGREEMENT

AMONG

STEVEN FRYE

AND

CHARLES R. CRONIN, JR.

HARVEY DALE CHEEK


On August 7, 2013 an Exclusive Option Agreement (the "Agreement") was entered
into between Mr. Steven Frye (“Buyer”), an individual residing in the United
States and Mr. Charles R. Cronin, Jr. and Harvey Dale Cheek (Mr. Cronin and Mr.
Cheek shall hereinafter be referred to collectively as the “Sellers”), also
individuals residing in the United States.


Pursuant to Section 9.2 of the Agreement, the Buyer and Sellers may terminate
the option at any time with the unanimous consent of all of the parties.


This Termination of the Exclusive Option Agreement shall constitute unanimous
consent of all of the parties to the Agreement to terminate the exclusive
option.


IN WITNESS THEREFORE, the parties hereof have caused this Termination of the
Exclusive Option Agreement to be executed by their duly authorized
representatives as of the date first written above.
 
 

  BUYER: Steven Frye          
 
By:
/s/ Steven Frye           SELLER:  Charles R. Cronin, Jr.             By: /s/
Charles R. Cronin, Jr.  

 

  SELLER:  Harvey Dale Cheek          
 
By:
/s/ Harvey Dale Cheek  

 
 
3

--------------------------------------------------------------------------------

 


Exhibit B
Ownership Commitment and Note Purchase
Exhibit B
Non-Dilutive Ownership Commitment

--------------------------------------------------------------------------------



This Ownership Commitment, dated, Monday, September 30, 2013, summarizes the
basic terms and conditions subsequent by which certain shareholders of Dynamic
Energy Alliance Corporation. (DEAC), Dale Harvey Cheek and Charles R. Cronin,
Jr., (hereinafter collectively the “SELLERS”) and Habanero Properties LTD, a
Belize corporation or Assigns (hereinafter the “BUYER”) have entered into an
Assignment and Assumption Agreement dated the 30th day of September, 2013.


1).  Within 120 days after the closing of the Assignment and Assumption
Agreement, the Buyer shall transfer 4% of the post restructuring total issued
common stock of the Company to the Sellers’ based on their pro rata portion (75%
Cronin and 25% Cheek) or their nominee, herein referred to as the “Position”.
 This Position in common shares will be calculated on a fully diluted basis
(which means calculated assuming exercise of all options, warrants, convertible
securities, and other stock rights, and after issuance of the shares to Seller).
 
Acknowleged
 

  BUYER        
 
By:
/s/ Michelle Cheng     Its:    Authorized Representative          

 

  SELLERS           SELLER:  Charles R. Cronin, Jr.          
 
By:
/s/ Charles R. Cronin, Jr.                     SELLER:  Harvey Dale Cheek      
      By: /s/ Harvey Dale Cheek  

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit C
LOC Assignment
ASSIGNMENT OF LOC


Charles Cronin  (“Assignor”), hereby grants, assigns, conveys and transfers to
Habanero Properties Ltd., a Belize company (“Assignee”), all of its right,
privilege, benefit and remedies in, to and under that certain Letter of Credit
in the amount of $183,045, issued by Dynamic Energy Alliance Corporation, a
Florida company (the “Company”), in favor of Assignor (the “Debt”), in
consideration of 1$.  


Assignor hereby represents and warrants to Assignee that other than disclosed no
previous assignment or security interest in the Debt has been made or given by
Assignor.  Assignor hereby irrevocably constitutes and appoints Assignee as its
attorney-in-fact, which power is coupled with an interest, so Assignee shall
have the right to demand, receive and enforce Assignor’s rights with respect to
the Debt, to give appropriate receipts, releases and satisfactions, and to do
any and all acts with the same force and effect as Assignor.


Assignee shall, from and after the date hereof, have all rights, and shall be
bound by and observe all the obligations, applicable to the “Holder” as set
forth in the Debt as if the undersigned had originally been the debt holder.


Each party hereto represents and warrants that it is authorized to take the
actions contemplated hereunder and shall take such further actions and do such
further things necessary to fulfill the purposes of this Assignment.


If any provision of this Assignment shall be invalid, illegal or unenforceable,
it shall not affect or impair the validity, legality or enforceability of the
other provisions of this Assignment.  This Assignment may not be amended,
modified or changed, nor shall any waiver of any provision hereof be effective,
except by a written instrument signed by the party against whom enforcement of
the waiver, amendment, change, or modification is sought.


This Assignment shall be binding upon Assignor and it successors and assigns,
and shall inure to the benefit of Assignee and its successors and assigns.  This
Assignment shall be governed in all respects by the laws of the State of
Florida, without regard to the conflict of law provisions thereof.


IN WITNESS WHEREOF, the undersigned have caused this Assignment to be executed
as of September 30, 2013.
 
 

 “Assignor” Charles Cronin                 S:                /s/ Charles Cronin
     

 

 “Assignee”  Habanero Properties, Ltd.                  By:   /s/ Michelle Cheng
  Its:  Authorized Representative         

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit D
Termination of Future Warrants and
Project Location and Consulting Agreement
AMENDMENT NO. 2 TO
TERMINATE THE PROJECT LOCATION AND CONSULTING AGREEMENT
THIS AMENDMENT NO. 2 TO PROJECT LOCATION AND CONSULTING AGREEMENT (“Amendment”)
is made as of this 267h day of September, 2013 (the “Effective Date”) by and
among TMDS, LLC, a California limited liability company, a subsidiary of TDMS,
LLC a California company, (the “Consultant”), and DYNAMIC ENERGY ALLIANCE
CORPORATION, formerly Mammatech Corporation, a Florida corporation (the
“Company”).
Recitals
 
WHEREAS, the Consultant and the Company are parties to that certain Project
Location and Consulting Agreement dated as of July 9, 2011 (the “Original
Agreement”) pursuant to which Company engaged the services of Consultant as set
forth in Article 1 of the Original Agreement;
 
WHEREAS, Consultant and Company has agreed in Amendment No. 1 to modify the form
of compensation to Consultant (the “Consultant’s Compensation”) as set forth in
Section 6.1 of the Original Agreement from the issuance of shares of restricted
common stock of the Company (the “Original Compensation”), to the issuance of a
series of one or more warrants (the “New Compensation”); and
 
WHEREAS, Consultant is entitled to receive another twelve million,(12,000,000),
warrants under the term of the Agreement.
 
WHEREAS, the Consultant offered a Lock Up agreement on common stock and warrants
under this agreement and the Letter of Credit Agreement as a condition of third
party investments that never materialized.
 
WHEREAS, the Consultant and the Company desire to terminate the Original
Agreement and all of its Amendments as well as all Cronin and affiliate lock up
agreements.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties to this Amendment agree as follows:
 
The Agreement will all of its amendments are hereby terminated effective
September 23, 2013 and the Term as defined in Section 3.1 is September 23, 2013.
 
The Parties agree to waive the one hundred twenty (120) day notice requirement
set for in Section 4.2
 
The Parties agree that neither Party has any future obligations under Articles
1, 2, 5, and 6.  The Consultant is not entitled to any further recovery of any
funds or any additional issuances of warrants beyond the 13,000,000 already
received. All other Articles and Sections of the Agreement and Amendments
survive termination.
 
The Parties agree that in consideration for the early termination of the
agreement by the Consultant, all the rights and obligations in Company
non-disclosure agreements signed with third parties are hereby assigned to TDMS,
LLC as well as the agreements with third parties, involved with the waste tire
industry, on Exhibit A, including third party affiliates. The Parties agree that
the letter contained in Exhibit B can be shown to third parties in lieu of
individual NDA and Agreement assignments. If the third party requires an
executed assignment the Company will provide it.
 
The Parties agree that any and all Lock Up agreements that were offered for the
Cronin six million shares, (6,000,000), the warrant for twenty two million,
(22,000,000) common shares, and any other common or preferred shares that
Cronin, TMDS or their affiliates owns or has rights to  are voided and no longer
enforce as of the date of this amendment.
 
 
6

--------------------------------------------------------------------------------

 
 
[Signatures follow on next page]
 
IN WITNESS WHEREOF, the Company and the Consultant have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.
 

  CONSULTANT           TMDS, LLC          
 
By:
/s/ Charles R. Cronin Jr.       Charles R. Cronin Jr.,       Managing Member    
     

 

  COMPANY          
DYNAMIC ENERGY
ALLIANCE CORPORATION
         
 
By:
/s/ Tracy Williams      
Tracy Williams
Secretary
            By: /s/ James Michael Whitfield      
James Michael Whitfield
President/CEO
 

 
 
7

--------------------------------------------------------------------------------

 
 
 (Sub Exhibit)
Exhibit A
Agreements Assigned to TDMS, LLC by the Company


Rollins Resources, LLC


Ventech International Engineering


Technip


Terpen Kraftig, LLC


C. C. Crawford Tire Retreading Co. Inc./IWSI Plan


Jacobs Engineering


Delta-Energy Holdings, LLC


Practical Sustainability, LLC


CBIZ


 
8

--------------------------------------------------------------------------------

 


(Sub Exhibit)
Exhibit B
Text of Company Letter to Waste Tire Third Parties
 
 

[deac_ex10201.jpg]
10000 N. Central Expressway, Suite 400
Dallas, TX 75231
Phone: 214-838-2687
Fax 901-328-2761
www.dynamicenergyalliance.com

 
 
October 2, 2013
 
To Whom It May Concern:
 
Dynamic Energy Alliance Corporation, “Company”, is no longer in the waste and
recovered products related industries and has changed its business focus and
name to ClassifiedRide.com. As part of the restructure of the Company, the
Company transferred its rights under any non-disclosure agreements, “NDA”, to
TDMS, LLC and its Principal, Charles R. Cronin, Jr. In addition, the rights and
obligations on specific agreements that pertain to the waste and recovered
products related industries were assigned to TDMS, LLC.
 
The various agreements regarding the restructuring are rather complex so the
Company is providing you with this notice that your NDA or your agreement with
the company has been assigned. This letter is formal notice from the company of
the assignment to TDMS, LLC.
 
 
Sincerely,
 
 
 
By:
/s/ Tracy Williams       Tracy Williams
Secretary
 



 
By:
/s/ James Michael Whitfield       James Michael Whitfield
President/CEO
 

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit E
Letter to Third Parties on Cronin ownership of Waste Tire Agreements


 

[deac_ex10201.jpg]
10000 N. Central Expressway, Suite 400
Dallas, TX 75231
Phone: 214-838-2687
Fax 901-328-2761
www.dynamicenergyalliance.com

 
 
October 2, 2013
 
To Whom It May Concern:
 
Dynamic Energy Alliance Corporation, “Company”, is no longer in the waste and
recovered products related industries and has changed its business focus and
name to ClassifiedRide.com. As part of the restructure of the Company, the
Company transferred its rights under any non-disclosure agreements, “NDA”, to
TDMS, LLC and its Principal, Charles R. Cronin, Jr. In addition, the rights and
obligations on specific agreements that pertain to the waste and recovered
products related industries were assigned to TDMS, LLC.
 
The various agreements regarding the restructuring are rather complex so the
Company is providing you with this notice that your NDA or your agreement with
the company has been assigned. This letter is formal notice from the company of
the assignment to TDMS, LLC.
 
 
Sincerely,


 
By:
/s/ Tracy Williams       Tracy Williams
Secretary
 

 
 
By:
/s/ James Michael Whitfield       James Michael Whitfield
President/CEO
 

 
 
10

--------------------------------------------------------------------------------

 

Exhibit F
Note Assignment
Assignment of Debt in the Amount of $1,015,362 referred to as the “Note”
ASSIGNMENT OF THE NOTE


Charles Cronin  (“Assignor”), hereby grants, assigns, conveys and transfers to
Habanero Properties Ltd., a Belize company (“Assignee”), all of its right,
privilege, benefit and remedies in, to and under that certain debt in the amount
of $1,015,362, issued by Dynamic Energy Alliance Corporation, a Florida company
(the “Company”), in favor of Assignor (the “Debt”), in consideration of 1$.  


Assignor hereby represents and warrants to Assignee that other than disclosed no
previous assignment or security interest in the Debt has been made or given by
Assignor.  Assignor hereby irrevocably constitutes and appoints Assignee as its
attorney-in-fact, which power is coupled with an interest, so Assignee shall
have the right to demand, receive and enforce Assignor’s rights with respect to
the Debt, to give appropriate receipts, releases and satisfactions, and to do
any and all acts with the same force and effect as Assignor.


Assignee shall, from and after the date hereof, have all rights, and shall be
bound by and observe all the obligations, applicable to the “Holder” as set
forth in the Debt as if the undersigned had originally been the debt holder.


Each party hereto represents and warrants that it is authorized to take the
actions contemplated hereunder and shall take such further actions and do such
further things necessary to fulfill the purposes of this Assignment.


If any provision of this Assignment shall be invalid, illegal or unenforceable,
it shall not affect or impair the validity, legality or enforceability of the
other provisions of this Assignment.  This Assignment may not be amended,
modified or changed, nor shall any waiver of any provision hereof be effective,
except by a written instrument signed by the party against whom enforcement of
the waiver, amendment, change, or modification is sought.


This Assignment shall be binding upon Assignor and it successors and assigns,
and shall inure to the benefit of Assignee and its successors and assigns.  This
Assignment shall be governed in all respects by the laws of the State of
Florida, without regard to the conflict of law provisions thereof.


IN WITNESS WHEREOF, the undersigned have caused this Assignment to be executed
as of September 30, 2013.


 

“Assignor” Charles Cronin                   S: /s/ Charles
Cronin                                                                         
   
“Assignee”  Habanero Properties, Ltd.
                    By: /s/ Michelle Cheng                                    
Its:  Authorized Representative           

 
 
11

--------------------------------------------------------------------------------